Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowed. 
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a semiconductor device comprising:
a glass substrate;
a gate electrode over and in contact with the glass substrate;
a gate insulating layer over the gate electrode;
a first oxide semiconductor layer over the gate insulating layer;
a second oxide semiconductor layer over the first oxide semiconductor layer;
a source electrode and a drain electrode over the second oxide semiconductor layer;
a first insulating layer over the source electrode and the drain electrode; and
a first electrode of a display element over the first insulating layer and electrically connected to the source electrode or drain electrode via an opening in the first insulating layer,
wherein the first oxide semiconductor layer comprises indium, gallium, and zinc,
wherein the second oxide semiconductor layer comprises indium, gallium, and zinc,
wherein the first electrode overlaps with the first oxide semiconductor layer and the second oxide semiconductor layer,
wherein the source electrode or the drain electrode is in contact with a side surface of the first oxide semiconductor layer and a side surface of the second oxide semiconductor layer, and
wherein the gate insulating layer is in contact with the glass substrate, a side surface of the gate electrode, a bottom surface of the first oxide semiconductor layer, and a bottom surface of the source electrode or the drain electrode.  
Claims 2-3 are allowed for similar reasons as claim 1.  
Claims 4-6 are allowed for being dependent upon aforementioned independent claims 1-3.
The closest prior art by Yagi et al (US 2010/0176381 A1) discloses a semiconductor device comprising:
a glass substrate;
a gate electrode over and in contact with the glass substrate;
a gate insulating layer over the gate electrode;
a first oxide semiconductor layer over the gate insulating layer;
a source electrode and a drain electrode over the first oxide semiconductor layer;
a first insulating layer over the source electrode and the drain electrode; and
a first electrode of a display element over the first insulating layer and electrically connected to the source electrode or drain electrode via an opening in the first insulating layer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624